TYSON, J.
The ruling of the lower court, in sustaining the demurrer to the defendant’s plea, presents for review the constitutionality of the act entitled “An Act. to limit the criminal jurisdiction of justices of the peace and notaries public with the powers of justices of the peace in precincts twenty-one (21) and thirty-seven (37) in Jefferson county, and in all the wards of the city of Birmingham,” approved February 9th, 1895. — Acts 1894-5 p. 498.
The constitutional objection first urged to the act is that it violated that provision of the Constitution of 1875, requiring that “Each law shall contain but one subject, which shall be clearly expressed in its title.”
*95The first section of the act provides that justices of the peace and notaries public with powers of justices of the peace, in the territory named in the title, shall not have or exercise jurisdiction of or over any criminal case or matter whatever, except to take affidavits and to issue warrants thereon returnable to the police court of Birmingham in all cases in which that court has jurisdiction, and to take affidavits and issue warrants and examine all persons charged with offenses of which the police court has not jurisdiction.
The second section provides a penalty for a violation of the first. The third repeals all laws general or special conferring jurisdiction of criminal matters or causes on justices of the peace or notaries public with powers of justices of the peace, other than hereinbefore excepted and an act entitled “AnAct to alter and amend the law relating to the territorial jurisdiction and pay of justices of the peace in precincts 21 and 37 in Jefferson county and the several wards of the city of Birmingham and to provide a punishment for the violation thereof,” approved December 13, 1894.
The first contention is that the title of the act indicates that its body would deal with and treat of the jurisdiction of the justices and notaries public, while in fact the first section deals with the authority or power of those officers. It is argued that the word jurisdiction has a well defined legal meaning when applied to courts; that its meaning is “The power to hear and determine.” This is undoubtedly true, but neither the title nor the act under consideration purports or in fact deals with courts, but only with certain judicial officers and their power or authority as such. It is clear, therefore, that the word “Jurisdiction” as used in the title and body of the act is synonymous with “Power” or “Authority.” But, aside from this consideration, the section accomplished just what is indicated by the title was expected to be accomplished. It limits the former jurisdiction, possessed by these justices and notaries, to taking affidavits and the issuance of warrants thereon. It is further urged that the third section offends this provision of the Constitution. This might be conceded and yet the first *96and second sections of the act would stand. But the third section is perfectly valid. It does not affect, as is supposed, all justices of the peace. Manifestly it only-repeals all laws in iso far as they affect the jurisdiction of justices and notaries in the territory named in this act.
The next contention is that the act is not uniform, hut partial and discriminating, and is an arbitrary interference with the power and authority of these officers. That the act cuts down the authority of those officers and leaves other justices and notaries with powers of justices throughout the State unaffected. If justices of the peace derived their jurisdiction in criminal matters from the Constitution, the contention perhaps would be sound. But as. they do not, and their jurisdiction is conferred by statutory enactments, it is entirely within legislative coihpetency to limit it or deprive them of it altogether, and this the legislature may do as to any particular ones or all as it may deem proper. In other words, the extent of their authority or jurisdiction in criminal matters is entirely and absolutely dependent upon the legislative will:
To see that they do not derive their jurisdiction in criminal matters from the Constitution we need only call attention to section 8 of Art. 1 of the Constitution of 1875, and the same section in the present Constitution, and the case of Danzcy v. State, 68 Ala. 296. The decision in the case of Burby v. Howland, (41 L. R. A. 838) by the New York Court of appeals, relied upon as sustaining the contention was by a divided court. The dissenting opinion by Mr. Justice O’Brien, concurred in by Chief Justice Parker and Justice Haight, is in harmony with our Constitution and the decisions of this Court under it.
The next point made is that, when this act was passed by the legislature, the “Police Court o'f Birmingham” was not in existence, and it is insisted, therefore, that it is void. Two days after the approval of this act, the act establishing the police court was approved and became a law, while this act did not go into effect until thirty days after the adjournment of the legislature. *97This, without more, is a sufficient answer to the contention. The nest proposition contended for is that the act is violative of section 5 of Art. VI. of the Constitution of 1875, conferring upon the circuit courts “Original jurisdiction in all matters civil and criminal within the State not otherwise excepted in this Constitution.” If by this insistence it is meant that the legislature cannot confer jurisdiction upon justices of the peace to take affidavits and issue warrants in misdemeanors, and that circuit courts can only do so, the argument proves too much, For clearly the criminal court, in which this case is pending, would have no jurisdiction of any criminal case, and the conviction could not stand. But this provision of the Constitution was not meant to confer exclusive jurisdiction upon the circuit courts of all civil and criminal cases and it does not do so. If it.did, the authorization, conferred upon the legislature by that instrument, to establish inferior courts of law for the trial of cases would be practically valueless. For clearly if these courts should be established, and the legislature was powerless to confer on them jurisdiction to try any causes, they would be useless. There is no constitutional inhibition against the legislature prescribing the court to which warrants issued by justices of the peace in misdemeanor cases-shall be returnable and in which the cases are to be tried. Under our system they cannot be made returnable to the circuit court, to be there tried on the affidavit. That court has only jurisdiction to try criminal cases after indictment found, or upon appeal from a lower court after conviction. Nor is the act establishing the police court obnoxious to this constitutional provision. Tlie legislature had the right to establish it and to confer upon it the exclusive jurisdiction to try criminal cases on affidavit within a prescribed territory, if it saw proper. Nor is the act limiting the jurisdiction of justices repealed by that- provision of the act of December 7th, 1900, (Acts 1900-1 p. 22), amendatory of the act establishing the criminal court of Jefferson county, which reads as follows: “That the criminal court of Jefferson county -shall have and exer*98else jurisdiction, concurrently with otiher courts now having the same, of all prosecutions for misdemeanors committed in said county.” Repeals by implication are not favored. ' And if, by a fair and reasonable construction of a later and former statute, the two can be reconciled and each left to operate, that construction will be adopted. Indeed, a repeal will not be decreed unless the repugnance between the two is not only irreconcilable but also clear and convincing. “Where the intention of the legislature is not apparent to that purpose, the general words of another and later statute shall not repeal the particular provisions of a former one; the maxim of the law being, generalia speciaWbus non derogante City Council of Montgomery v. National Building & Loan Association, 108 Ala. 343.
The demurrer to the plea should have t een overruled.
Reversed and remanded.
McClellan, C. J., Simpson and Anderson, J.J., concurring.